Case 1:21-cv-00081-SEB-MJD Document 104 Filed 05/27/21 Page 1 of 1 PageID #: 6546



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


   ELI LILLY AND COMPANY, and
   LILLY USA, LLC

                       Plaintiffs,

             v.                                          No. 1:21-cv-81-SEB-MJD

   U.S. DEPARTMENT OF HEALTH AND
   HUMAN SERVICES, et al.,

                       Defendants.


                                               ORDER

          Upon consideration of Defendants’ Motion for an Extension of Time to File and to Combine

  Briefing, the Court hereby GRANTS Defendants’ motion. Defendants shall file their combined reply

  in support of their motion to dismiss or, in the alternative, for summary judgment and opposition to

  Plaintiffs’ cross-motion for summary judgment on or by June 4, 2021, which may be combined in a

  single brief with Defendants’ opposition to Plaintiffs’ motion for a preliminary injunction.

          SO ORDERED.


            5/27/2021
  Dated: _____________                               _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana




  Order served on all counsel of record via ECF
